J-A06036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                 v.                             :
                                                :
                                                :
    CHRISTOPHER ALBERT KOGER                    :
                                                :
                        Appellant               :   No. 251 WDA 2020

         Appeal from the Judgment of Sentence Entered January 22, 2020
     In the Court of Common Pleas of Washington County Criminal Division at
                        No(s): CP-63-CR-0000233-2018


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                             FILED: MARCH 31, 2021

        Christopher Albert Koger (Appellant) appeals from the judgment of

sentence entered in the Washington County Court of Common Pleas, following

his second revocation of parole for his conviction of possession of child

pornography1 and his second revocation of probation for his conviction of

criminal use of a communication facility.2 Appellant challenges the sufficiency

of    evidence    for   his   probation   and   parole   revocations,   arguing   the

Commonwealth did not establish the specific conditions of his parole and

probation or that he was subject to these conditions. We remand for the trial

court to prepare a supplemental opinion addressing whether it imposed, or


____________________________________________


1   18 Pa.C.S. § 6312(d).

2   18 Pa.C.S. § 7512(a).
J-A06036-21



advised Appellant of, the terms of his probation and parole at the time of the

initial sentencing.

      On August 21, 2018, Appellant pled guilty to possession of child

pornography and criminal use of a communication facility. For his conviction

of possession of child pornography, Appellant was sentenced to eight to 23

months’ incarceration. N.T. Plea & Sentencing, 8/21/18, at 16. Appellant was

awarded sentencing credit and was immediately paroled to the Washington

County Adult Probation Office. Id. at 17. For criminal use of a communication

facility, Appellant was sentenced to a consecutive term of three years’

probation. Id. At sentencing, the trial court stated:

           As special conditions of this sentence, [Appellant] shall have
      no contact with any victims or persons displayed in the images.
      [Appellant] shall submit to a drug and alcohol evaluation and
      complete any recommended treatment; perform 100 hours of
      [c]ommunity [s]ervice and complete sexual offender counseling.

N.T., 8/21/18; See Order of Sentence 8/21/18.

      On December 21, 2018, the trial court revoked Appellant’s probation

and parole after he stipulated to committing technical violations.

      On September 16, 2019, a second petition alleging Appellant violated

his parole and probation was filed.    The petition alleged Appellant violated

“Condition 7, [relating to refraining] from any assaultive, threatening, or

harassing behavior[,]” “Condition 1, [failing] to permit a [probation officer] to

visit [him at his] residence [ ] and submit to warrantless searches of [his]

residence, vehicle, property, and/or [his] person[,]” and Condition 2,



                                      -2-
J-A06036-21



“[relating to violations of] criminal laws or ordinances.”      Adult Probation

Office’s Petition for the Revocation of Parole and Probation, 9/16/19, at 2.

      The trial court held a revocation hearing on November 4, 2019. Officer

Jeremy Bardo, (PO Bardo) testified that he searched Appellant’s phone where

he found pornographic images of a minor Appellant had been communicating

with via text messages. See N.T., 11/4/19, at 14-15. Before retrieving his

phone, Appellant stated the “probation office makes up rules.” Id. at 9. PO

Bardo testified Appellant had “been provided with a copy of the rules of the

adult probation office . . . that [Appellant] signed.”   Id.    After retrieving

Appellant’s phone, PO Bardo stated Appellant was agitated and subsequently

put Appellant in custody due to his safety.     Id. at 10.     Once at the jail,

Appellant threatened another officer. PO Bardo stated Appellant also had an

incident prior to this where he had to be removed from a community service

office where he was working in the “FITS Program.” Id. at 7-9. The trial court

found Appellant committed technical violations and revoked Appellant’s parole

and probation. Id. at 34.

      The trial court conducted a resentencing hearing on January 22, 2020,

and resentenced Appellant to serve the “balance of his maximum sentence”

on his conviction for possession of child pornography and 1 to 3 years’

confinement for his conviction of criminal use of a communication facility.

N.T., 1/22/20, at 24.




                                     -3-
J-A06036-21


       Appellant filed this timely counseled appeal and complied with the

court’s order to file a Pa.R.A.P.1925(b) statement of errors complained of on

appeal.3

       Appellant presents the following three issues for our review:

       1. Whether the trial court erred in revoking [Appellant’s] parole at
       count 1 where the Commonwealth failed to produce sufficient
       evidence establishing what the actual terms and conditions of
       [Appellant’s] parole were and [Appellant] had not been charged
       with or convicted of a new offense?

       2. Whether the trial court abused its discretion in revoking
       [Appellant’s] probation at count 2 where the Commonwealth failed
       to produce sufficient evidence establishing what the actual terms
       and conditions of [Appellant’s] probation were and [Appellant] had
       not been charged with or convicted of a new offense?

       3. Whether [Appellant’s] parole and probation revocation
       sentences are illegal where the same were imposed without
       authority as a result of the commonwealth’s failure to prove that
       [Appellant] violated any actual terms or conditions of his probation
       or parole?

Appellant’s Brief at 6.

       In his first two issues, Appellant argues the Commonwealth failed to

present any “evidence of what the actual terms and conditions of” his parole
____________________________________________


3  On March 4, 2020, the trial court ordered a Pa.R.A.P.1925(b) statement of
errors complained of on appeal to be filed within 21 days. Appellant requested
an extension, which the court granted on March 31, 2020. Appellant then
filed his 1925(b) statement on April 27, 2020.

       We note that Appellant untimely submitted his request for an extension
to file his 1925(b) statement. However, we may still address Appellant’s
claims. See Commonwealth v. Brown, 145 A.3d 184, 186 (Pa. Super.
2016) (“[W]here the trial court addresses the issues raised in an untimely
Rule 1925(b) statement, we need not remand but may address the issues on
their merits.”).


                                           -4-
J-A06036-21



and probation were. Appellant’s Brief at 17. Appellant argues the testimony

at his revocation hearing was not sufficient to establish the conditions he was

subject to nor the “rules [he] was required to follow[.]” Id. at 21-22, 26. The

Commonwealth offered evidence pertaining to the incidents with Appellant’s

phone contents, being removed from the community center, and threatening

another   officer.   However,    the   Commonwealth         offered   no    evidence

establishing Appellant’s specific conditions of his parole or probation.

Appellant also points out he was not charged or convicted with any new

offense. Thus, he reasons, “the Commonwealth could not, by necessity, prove

[he] violated a term of condition of his parole” or probation.             Id. at 26.

Appellant relies on Commonwealth v. Foster, 214 A.3d 1240, 1250 (Pa.

2019) (“[A] court may find a defendant in violation of probation only if the

defendant has violated one of the ‘specific conditions’ of probation [or parole]

included in the probation order or has committed a new crime.”). Appellant’s

Brief at 23-24.

      The Commonwealth responds it “is unable to locate any case law from

this Court or our Supreme Court indicating that [it] is a requirement” “to

provide proof of the conditions, rules, and regulations under which [Appellant]

was   supervised.”     Commonwealth       Brief   at   8.      Nevertheless,     the

Commonwealth argues the Probation Office’s petition, for the revocation of

parole and probation, “clearly indicates the conditions and alleged violations.”

Commonwealth Brief at 8, citing Adult Probation Office’s Petition for the

Revocation of Parole and Probation.

                                       -5-
J-A06036-21



      In Foster, a defendant was sentenced to four years’ probation after

pleading guilty to possession and possession with intent charges. Foster, 214

A.3d at 1243. The defendant was subsequently detained after posting photos

to social media which “depicted guns, drugs, large amounts of money and his

sentencing sheet[.]”   Id. at 1243.    The violation of probation (VOP) court

found the defendant in violation of his probation, but “never mentioned the

conditions of [the defendant’s] probation in reaching its decision,” and “[t]here

is no court order specifying the conditions of probation in the record.” Id. at

1244 & n.5.

      On appeal, the Pennsylvania Supreme Court considered 42 Pa.C.S. §

9754(b), which provides, “The court shall attach reasonable conditions

authorized by section 9763 (relating to conditions of probation) as it deems

necessary to ensure or assist the defendant in leading a law-abiding life.” See

42 Pa.C.S. § 9754(b); Foster, 214 A.3d at 1248-50. Our Supreme Court

stated:

      [Section 9754(b) of the Sentencing Code] requires that [t]he
      court shall attach such of the reasonable conditions authorized by
      subsection (c) of this section as it deems necessary to insure or
      assist the defendant in leading a law-abiding life. 42 Pa.C.S. §
      9754(b) (emphasis added). The failure to do so is a violation of
      this statutory mandate. While this Court has recognized that
      probation officers may, consistent with their statutory authority,
      impose specific conditions of supervision pertaining to the
      defendant’s probation, see 61 Pa.C.S. §§ 6131(a)(5)(ii), 6151,
      any supervision conditions imposed must be in furtherance of the
      trial court’s conditions of probation.

Foster, 214 A.3d at 1244, n.5 (quotation marks and some citations omitted).



                                      -6-
J-A06036-21



      The Supreme Court thus vacated the probation revocation, concluding

the Commonwealth “never contended that [the defendant] violated a specific

condition of his probation” nor did they present evidence establishing that

defendant violated his probation. Foster, 214 A.3d at 1253. As stated above,

the Court held: “a court may find a defendant in violation of probation only if

the defendant has violated one of the ‘specific conditions’ of probation [or

parole] included in the probation order or has committed a new crime.” Id.

at 1250.

      Here, on the record before us, we are unable to determine whether the

sentencing court, on August 21, 2018, imposed the conditions Appellant has

now been found to have violated.       We thus remand for the trial court to

prepare a supplemental opinion, within 45 days of this memorandum,

addressing whether the court itself imposed or advised Appellant of the terms

of his probation and parole.    In preparation of the opinion, the court may

conduct a hearing and/or direct the parties to file briefs.

      Case remanded with instructions. Panel jurisdiction retained.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2021




                                      -7-